Citation Nr: 1811657	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  04-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease and degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied reopening of claims for service connection for degenerative arthritis of the cervical spine and for a right foot disability. 

The Veteran testified at a Travel Board hearing in May 2005 before the undersigned Veterans Law Judge (VLJ).  A transcript thereof is on file. 

In a September 2005 decision, the Board determined that the new and material evidence had been submitted to reopen the previously denied claims of service connection for degenerative arthritis of the cervical spine and for a right foot disability but denied both claims on the merits.  The Veteran appealed the merits denials to the United States Court of Appeals for Veterans Claims (Court) which, in a May 2007 Order, granted a Joint Motion for Remand vacating the Board's denial on the merits of service connection for degenerative arthritis of the cervical spine (neck), and (2) service connection for a right foot disability and remanding those claims for compliance with instructions in the Joint Motion. 

Thereafter, in September 2007, December 2009, and June 2017, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issue of entitlement to service connection for a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise with respect to whether a cervical spine disorder, to include degenerative joint disease and degenerative disc disease of the cervical spine, can be attributed to the Veteran's military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a cervical spine disorder, to include degenerative joint disease and degenerative disc disease of the cervical spine, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has claimed entitlement to service connection for a cervical spine disability.  He essentially contends that this disability arose as a result of an in-service neck injury.  

The evidence demonstrates that the Veteran has a current disability of the cervical spine, as the Veteran has been diagnosed with degenerative joint disease/ degenerative disc disease of the cervical spine.  (See September 2012 VA examination report.)

With respect to an in-service disability, the Veteran contends that he was hit in the back of the head and/or the neck with an airplane wing in service.  (See, e.g., January 2009 VA examination report.)  He contends that he sought treatment for this injury within a few days of his documented treatment for a right foot injury.  (See Board hearing transcript, page 16.)  There is, however, no documentation of any such treatment in his service treatment records.  There is no separation medical history report of record, but the Veteran's November 1965 release from active duty examination report reflects that his spine was clinically normal on examination.

Ultimately, despite a lack of in-service documentation of a cervical spine injury, the Board will resolve reasonable doubt in the Veteran's favor and find that the reported neck injury did, in fact, occur.  In making this particular finding, the Board notes that the Veteran's post-service records consistently reflect that the Veteran has reported that he suffered this injury in service.  

The earliest record in which the Veteran described having suffered the reported in-service injury is a November 1982 private treatment record from Paul J. Schunke, M.D.  This record notes that the Veteran had a six-year history of neck pain and that he did not suffer a specific injury six years ago.  In terms of pertinent history, he reported that "[w]hile in the navy in Viet Nam was struck by an airplane wing suffering a neck injury and was in an auto accident at age 15 suffering a whiplash-type injury, neither of these seemed severe at the time."  This record predates the Veteran's original July 1984 service connection claim by approximately one year and eight months.  

In addition to the above, the record reflects that the Veteran has consistently described having suffered this in-service injury, including when seeking medical treatment on multiple occasions, when undergoing VA examination, and during his Board hearing.  The Board finds that the lay statements that the Veteran made to treatment providers for the purpose of seeking medical care are particularly probative evidence in support of the occurrence of the in-service neck injury.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  Furthermore, the Board notes that the Veteran has been consistent in his description of the circumstances surrounding his in-service injury.  In addition, other than the pre-service motor vehicle accident, the Veteran has not described having suffered any other neck injuries, and the record does not indicate that the Veteran suffered any other neck injury.  For these reasons, the Board will resolve reasonable doubt in the Veteran's favor and accept his reports of having suffered the described in-service neck injury.

Potentially pertinent post-service evidence includes the following:

The records of Dr. Peterson reflect that a complete physical examination of the Veteran in September 1972 revealed the Veteran's neck to be normal.  Other private treatment records from March 15, 1976, to November 1978 are negative as to the Veteran's cervical spine. 

The earliest medical record of the Veteran seeking treatment for neck pain is dated in May 1979.  The records of a Dr. Mook from May 1979 to March 1980 reflect that in May 1979 the Veteran presented with complaints of having had neck pain off and on for two years, and x-rays showed arthritis at C3-C4.  

In May 1981, the Veteran reported to John Spracher, M.D. a five-year history of pain in the cervical area.  X-rays revealed cervical arthritis.  Dr. Spracher referred him for a neurological examination. 

The record from the neurologist (Dr. Huff) reflects that the Veteran related he had experienced the pain for four or five years.  He denied any known injury, indicating that apparently it developed spontaneously.  The Veteran's system review and past history were quite benign.  Dr. Huff interpreted the May 1981 neck x-rays as showing very slight degenerative changes at C5-6, which he deemed normal for the Veteran's age.  Dr. Huff opined the Veteran's symptoms were subjective, and the etiology of his neck pain was muscular. 

The November 1982 record from Dr. Schunke notes an impression of neck pain, questionable cervical myositis, and questionable cervical spondylosis.  It was unclear that the area of the spurring and narrowing corresponded to the area of the Veteran's left sided neck pain.  A January 1983 record notes that cervical spine x-rays in May 1981 had revealed minimal spurring at C5 and C6, with slight narrowing at C4-5 from posterior osteophytes.  Dr. Schunke rendered no diagnosis or opinion on the etiology of the Veteran's cervical spine arthritis.

A July 1996 VA outpatient treatment record states that the Veteran had a long history of neck problems, which he dated back to being struck on the neck by an aircraft on the flight deck of the U.S.S. Constellation.  A neck x-ray revealed a "chip off the inferior lip of C-5, possibly an old fracture."  (This x-ray interpretation was subsequently disputed by the November 2017 VA examiner.)  The assessment was degenerative joint disease / old injury of C-5 with chronic neck pain.  The actual radiologic report states there were degenerative disc changes at C5-6 and some spurring at C4. 

An April 2002 VA medical record reflects an impression of cervical degenerative disc disease. 

An April 2, 2003, VA medical record shows the Veteran complained of having had daily neck pain for 20 years. 

In VA Form 21-4138, Statement in Support of Claim, dated March 24, 2003 the Veteran reported that he had gone on sick call when hit in the neck by a plane wing but he had only been given aspirin. 

In a May 2003 stressor statement the Veteran reported that while on the flight deck of the U.S.S. Constellation he was struck on the back of the neck by a plane wing, when a crew was backing up the plane. 

The record contains several opinions as to the etiology of the Veteran's cervical spine disability.

A March 6, 2003 VA neurosurgery note states that while the Veteran was on a flight deck during service "he had injuries which are service connected including a helicopter running over his foot and the beginning of cervical spondylosis."  This record contains a diagnostic impression, in which the medical provider stated that the Veteran had "diffuse degenerative cervical spondylosis initiated during active duty service . . . which also resulted in foot injury.  These problems are service connected and therefore the patient should be compensated to the full amount to which he is eligible under the government regulations and statutes." 

A January 2009 VA examination report reflects that the Veteran reported that he had injured his neck working on a flight deck when he was hit in the back of the head or neck by an airplane, sustaining a whiplash injury.  He reported that he did go to sickbay, and he believed that at that time he has been given aspirin.  He still had neck pain, which had progressively worsened over the years, and he developed arthritis in the neck.  He had had to retire from the Department of Defense because of his neck disability.   It was noted that an October 2002 cervical MRI had revealed multiple level degenerative disc disease. 

In March 2009, after reviewing the claims file, the January 2009 VA examiner ultimately stated that, without evidence of in-service neck injury or continuity of care, she was unable to objectively establish service connection nexus without speculation.  The probative value of this opinion is diminished, however, because the examiner had stated that she could not find any records that had noted the in-service neck injury or any type of ongoing treatment between 1965 and 1996.  As indicated above, the record does contain evidence of medical treatment for the Veteran's neck from as early as 1979.  Therefore, because this opinion is based on an inaccurate factual premise, the Board finds that it is not probative.  

The September 2012 VA examination report notes that records document that the Veteran's problem with neck pain began before 1979.  He was diagnosed with arthritis in his neck in 1980.  Degenerative spondylosis was diagnosed in 1983.  Neck x-rays dated in May 1981 revealed slight degenerative joint disease, but were essentially normal for his age.  The examiner was unable to account for a period between 1965 and 1979 based on review of the record.  Following review of the record and interview and examination of the Veteran, the examiner opined that the Veteran's cervical degenerative joint disease/degenerative disc disease was at least as likely as not incurred in military service.  Citing to an Internet source the examiner reported that multiple risk factors had been linked to osteoarthritis in epidemiology studies including: age, female versus male gender, obesity, lack of osteoporosis, occupation, sports activities, previous injury, muscle weakness, proprioceptive deficits, genetic elements, acromegaly, and calcium crystal deposition disease.  In this case, the Veteran's age was not advanced (presumably, the examiner is referencing the Veteran's age at the time of his initial diagnosis) and he is of male gender.  He was obese and reported having had a prior injury to the neck.  While there was no documentation of an injury to the neck in actual service treatment records, there were multiple documentations available in the record of his treatment for cervical spine degenerative joint disease/degenerative disc disease-though not while on active duty.  The examiner also noted that the Veteran had been consistent in his report of his medical history.

The Board finds that the September 2012 VA examination report is highly probative, as it is based on review of the record and interview and examination of the Veteran.  The examiner has presented a complete rationale that includes an accurate description of the facts of the Veteran's case and a description of risk factors that medical literature has linked with degenerative joint disease/ degenerative disc disease.

The June 2013 VA examination report diagnoses cervical degenerative disc disease, which it notes had been diagnosed in 1981.  It notes that, historically, the Veteran was working on the flight deck 1964 when he was reportedly hit in the back by the wing of an airplane that was slowly moving, suffering a whiplash injury, and was knocked over.  He was reportedly sent to sick bay and was evaluated, but no record was made of this treatment.  He related that his neck pain never went away and only increased in severity. He had an MRI revealing multilevel disc disease, and no surgery was offered reportedly because of the multiple levels of involvement.  The examiner opined that the etiology of the Veteran's cervical degenerative disc disease was age related.  

The June 2013 examiner opined that arthritis and degenerative disc disease of the cervical spine were less likely as not incurred in service, to include an in-service injury or any incident occurring during military service.  The examiner also opined that the evidence did not indicate that arthritis of the cervical spine was manifested within one year of the discharge from service.  The rationale was that a clinic note of May 8, 1981 reported that the Veteran did not report any specific injury to the neck.  The examiner noted that, apparently, the Veteran's pain came on spontaneously.  X-rays at that time revealed slight amount of degenerative change noted at C5-6 which was considered normal for a person of his age.  There were no records in service to suggest an injury or any neck condition or pain.  The earliest record of arthritis of the cervical spine was in 1981, which was 17 years after service.  There was only slight narrowing of the right and left C4-5 neural foramina, as a result of osteophyte formation.  Minimal spurring of the anterior margins of C5 and C6 were findings that were considered to be age related because the Veteran was 34 years of age at the time.  The examiner disagreed with a prior opinion linking the cervical condition to service because there were no records indicating that the Veteran had neck complaints in service.  

The Board finds that this opinion is highly probative to the issue at hand.  Like the September 2012 opinion, the June 2013 opinion is based on review of the record and interview and examination of the Veteran.  The examiner presented an accurate picture of the Veteran's medical history.  He justified his opinion with reference to the facts of the Veteran's case and to pertinent medical principles.  For these reasons, the Board finds that the June 2013 opinion is highly probative.

A November 2017 VA medical opinion found that it is not at least as likely as not that the Veteran's disability of the cervical spine had its onset in service, to include whether it first manifested within one year of discharge from service.  The examiner noted that there are no medical records earlier than the mid-1970s indicating any neck pain issues or cervical arthritis.  She noted that the Veteran's neck pain was referenced in 1982 as having been present for six years, placing the pain onset to 11 years after discharge.  She noted that neurosurgical evaluation of the Veteran's cervical spondylosis was felt to be normal for the Veteran's age at that time.  She also noted that there was no mention of neck pain on his November 1965 separation examination report.  The examiner also noted that the July 1996 VA medical record "stating that a neck X-ray revealed a 'chip off the inferior lip of C-5, possibly an old fracture' with the assessment at that time being [degenerative joint disease]/old injury of C-5 with chronic neck pain" is inaccurate, as "[t]he official reading of the xray ... does not indicate any chip fracture in the C-spine."

The Board finds that the November 2017 opinion is highly probative to the question at hand, as it is based on review of the record.  The examiner provides an etiology opinion that includes a discussion of the pertinent facts of the Veteran's case.  For these reasons, the Board finds this opinion to be highly probative.

The Board finds that probative value of the September 2012, June 2013, and November 2017 opinions is in relative equipoise.  Each of these opinions is based on a complete and accurate understanding of the Veteran's pertinent medical history, and each opinion is justified with a rationale that incorporates the facts of the Veteran's case with pertinent medical principles.  None of these opinions raises a flaw with any of the other opinions that would call the conclusion of any of these opinions into question and require further evidentiary development.  The fact that there are two highly probative opinions that weigh against the claim versus only one highly probative opinion that weighs in favor of the claim does not afford the two opinions more total probative value than that which is given to the supportive opinion.  

In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board finds it reasonable to conclude that the Veteran has current degenerative joint disease and degenerative disc disease of the cervical spine, and that this disability is etiologically related to his military service.  The benefit sought on appeal is warranted.  


ORDER

Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease/degenerative disc disease of the cervical spine, is granted.


REMAND

The Veteran has also claimed entitlement to service connection for a right foot disability.  He essentially contends that this disability was incurred as a result of his right foot having been run over by an airplane in service.  The Veteran's service treatment records document that this injury occurred.  (See July 1964 service treatment record.)  The record reflects that no broken bones were noted on palpation and manipulation of the foot.  His foot was soaked in cold water for 20 minutes, and he was scheduled for a whirlpool bath the next four days.  Ace bandages were to be applied after each.

The November 1965 separation examination report disclosed no defects or diagnoses and indicated the clinical evaluation of the Veteran's feet was normal. 

The records of D. M. Peterson, M.D., through March 1976 contained no entries related to the Veteran's right foot.  In addition, private treatment records from March 15, 1976 to November 1978 are negative as to the Veteran's right foot. Records from at least 1972 through March 1976 contained no entries related to the Veteran's right foot. 

In VA Form 21-526, Application for Compensation or Pension received on July 19, 1984, the Veteran claimed service connection for injuries in May 1964 to the outer portion of his right foot, which had been run over by a helicopter. 

VA outpatient treatment records also show that, in November and December 2002, the Veteran received treatment for plantar fasciitis of the right heel.  The November 2002 record shows that he had a history of an injury of the right foot in 1964 when run over by a helicopter. 

A March 6, 2003 VA neurosurgery note states that while the Veteran was on a flight deck during service "he had injuries which are service connected including a helicopter running over his foot and the beginning of cervical spondylosis."  This record contains a diagnostic impression in which the medical provider stated that the Veteran had "diffuse degenerative cervical spondylosis initiated during active duty service . . . which also resulted in foot injury.  These problems are service connected and therefore the patient should be compensated to the full amount to which he is eligible under the government regulations and statutes." 

In a March 2003 statement, the Veteran reported that, after his right foot was run over by a helicopter, he was put on light duty for 3 or 4 days even though there had not been a fracture. 

The Veteran testified at his May 2005 personal hearing that, while on a flight deck, his right foot had been run over.  He testified that x-rays that were taken of his foot showed that he had sustained an injury.  He asserted that VA providers told him that his foot disability was related to his active service but that they refused to put it in writing when he asked them to do so.

A May 2003 VA medical record notes an impression of plantar fasciitis.  An August 2003 record notes that the Veteran had right heel pain, and it states that he was known to have plantar fasciitis.  Prior x-rays had revealed a large heel spur, and there was an impression of plantar fasciitis.  In March 2004 he complained of pain of the dorsum of his foot and his right heel.

The January 2009 VA examination report notes that, without documentation of continuing care, any opinion that she would provide would be merely speculative.

The September 2012 VA examination report opined that the Veteran's right foot disability was at least as likely as not related to service.  As a rationale, she noted that the service treatment records clearly document that the Veteran's right foot was run over while he was on active duty and that the Veteran reported to sick bay and was told to ice the foot.  While the examiner did confirm the fact that the Veteran's right foot was injured in service, she did not explain whether the in-service injury relates to the current disability through citation to the Veteran's medical history or a discussion of pertinent medical principles.

The June 2013 VA examination report did not offer an etiology opinion on the Veteran's plantar fasciitis, and it described a calcaneal spur as being an incidental finding on x-ray.  The examiner opined that the etiology of mild degenerative changes of the first metatarsophalangeal joint and mild degenerative joint disease of the tarsometatarsal joints was likely age related and obesity related.  Mild degenerative changes of the first metatarsophalangeal joint and mild degenerative joint disease of the tarsometatarsal joints were less likely than not incurred in service, to include an in-service injury or any incident occurring during the Veteran's period of military service.  Arthritis of his first metatarsophalangeal (MTP) joint of the right foot was not manifested within one year of discharge from service. 

The rationale was that the Veteran was noted to have mild degenerative changes of the first MTP on an x-ray in 2002.  In 2009 he was noted to have mild degenerative joint disease of the tarsometatarsal joints.  This was nearly four decades after service.  He was not noted to have fracture of the right foot in service after it was run over and he did not miss any work due to the condition.  Since only mild degenerative joint disease was noted, it made the condition likely age-related or related to the Veteran's obesity.  One would expect to see moderate to severe degenerative changes if it was related to an injury in 1964.  

In June 2017, the Board remanded this issue in order to obtain an opinion that addresses the Veteran's lay reports of continued right foot symptomatology since service.  Specifically, while the examiner does assert that she did consider the Veteran's lay reports of his pertinent medical history, a discussion of her consideration of these lay reports would be of considerable assistance in the Board's evaluation of this opinion.  Therefore, a remand is warranted in order to obtain an addendum to the November 2017 opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his right foot and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the providers identified, including any VA medical records which may remain outstanding since October 2017.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After instruction (1) is completed, arrange for an addendum opinion with an appropriate medical professional to determine the nature and cause of the Veteran's foot disorder.  If the medical professional designated to provide the opinion deems it necessary, schedule the Veteran for a VA examination.  The record must be reviewed by the examiner in conjunction with the examination.  The examiner should respond to the on the following:

a.  Please identify (by diagnosis) each right foot disorder found/shown by the record.

b.  Please identify the likely cause for each right foot disorder entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent probability or greater) that any such disorder began in (or is otherwise related to) the Veteran's military service?  The examiner is asked to comment on the July 1964 right foot injury noted in the service treatment records, and the Veteran's account of continued right foot symptoms since service.

If a right foot disorder shown is deemed to be unrelated to the service, the examiner should, if possible, identify the likely cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.

3.  Then, the AOJ review the record, conduct any additional development deemed necessary, and readjudicate the claim.  If the claim remains denied, issue to the Veteran and his attorney a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


